DETAILED ACTION
This office action is a response to a communication made on 02/24/2021.
Claims 1, 8 and 16 are currently amended.
Claims 2, 9 and 17 are canceled.
Claims 1, 3-8, 10-16 and 18-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16587117, filed on 09/20/2017.

Response to Arguments
Applicant’s arguments, see remarks on page 12-13, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1 under 102 (a)(1) have been considered and regarding the amended feature of “wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang Baokang (CN 105872019 A) in view of Cai et al. (CN 106484886).

Applicant: Applicant’s arguments, see remarks on page 15-16, filed 02/24/2021, applicant argues that, “Wang cannot teach or suggest “calling a connection control component of the container 
Examiner: Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Wang teaches calling a connection control component of the container cluster management system and establishing a first sub-connection between the server and the connection control component because Docker (i.e. a connection control component of a container) is an open platform for developers and system administrators to publish and run distributed applications. The Docker container is located inside the host. Therefore, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then operate the container accordingly, wherein connection between server and Docker application establish first sub -connection, ¶0074,  logging in to a Docker container by using a web interface, which is applied to a server, see ¶0077,  After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0079.
Wang also teaches calling the connection control component through the first sub-connection (see ¶0074 and ¶0077), upon which the connection control component is connected to the control node based on the address of the control node because the Docker container (i.e. connection control component) is located inside the host, see ¶0074, receiving the host address of the remote host (i.e. address of the control node) to be accessed, see ¶0106. 
Wang further teaches establishing a second sub-connection between the connection control component and the target container based on the identifier of the container cluster and the identifier of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-17,  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Baokang (CN 105872019 A), hereinafter “Wang” in view of Cai et al. (CN 106484886), hereinafter “Cai”. Wang cited in applicant IDS filed on 09/30/2019. An English translation has been added with this application.


With respect to claim 1, Wang discloses a method for logging in to a container, applied to a server, the method comprising: 
receiving a target container login request from a browser, the target container login request comprising an identifier of a target container and an identifier of a container cluster in which the target 
establishing a first connection between the server and the browser based on the target container login request (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server); 
obtaining, based on the identifier of the container cluster, an address of a control node corresponding to the container cluster (¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server, ¶0093, i.e. 10.11.150.71” is the host address of the remote host to be accessed, wherein address of the remote host is the address of the control node, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain the SSH connection structure sshConn, parse the SSH remote login command, and obtain the container ID from it) ; and 
establishing a second connection between the server and the target container based on the address of the control node and the identifier of the target container, to log in to the target container (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container 
wherein the establishing the second connection comprises:
calling a connection control component of a container cluster management system and establishing a first sub-connection between the server and the connection control component (Wang, ¶0074, i.e. Docker (i.e. a connection control component of a container)  is an open platform for developers and system administrators to publish and run distributed applications. The Docker container is located inside the host. Therefore, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then operate the container accordingly, wherein connection between server and Docker application establish first sub connection, ¶0077, i.e. logging in to a Docker container by using a web interface, which is applied to a server, ¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page); and 
calling the connection control component through the first sub-connection (Wang, ¶0074, ¶0077), upon which the connection control component is connected to the control node based on the address of the control node (¶0074, i.e. the Docker container (i.e. connection control component) is 

However, Wang remain silent on wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers.
Cai discloses wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system (page-5, II. 16 and 28-30, i.e. The controlling node sends a reptile container image to each reptile node (i.e. plurality of control nodes) Reptiles containers on the cluster act as consumers…Kubernetes centralized management of all containers in the reptile cluster), the container cluster management system being configured to perform container operations between the container clusters (page-4, II. 24, i.e. Kubernetes Google open source container cluster management system, wherein cluster management system execute container operations between container clusters), each control node comprising two or more containers (page-1, II. 23-24, i.e. The distributed crawler system includes a control node and a plurality of reptile nodes, wherein multiple reptile containers are created in each reptile node).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers of Cai, in order to manage the container by using container cluster management (Cai).

With respect to claim 8, Wang discloses a container login apparatus, applied to a server, comprising: 
at least one memory operable to store program code (¶0074 and ¶0079);
at least one processor operable to read the program code and operate as instructed by the program code (See ¶0074 and ¶0079), the program code comprising
receiving code configured to cause at least one of the at least one processor to receive a target container login request from a browser, the target container login request comprising an identifier of a target container and an identifier of a container cluster in which the target container is located (¶0079, i.e. The user initiates a URL (Uniform Resource Locator) request (i.e. target container login request) through the web login method on any local host, wherein  the web login is the way to log in through the webpage, ¶0078-¶0079, i.e. Receive a URL request carrying a host address of a remote host to be accessed (i.e. address of a control node) and a container ID (i.e. identifier of a target container) to be accessed; and a user can enter a specific URL through a browser to initiate an access request. The original meaning of the Web is the website. The web-side login method refers to the service provided by the browser to access the server, ¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server. Docker is an open platform for developers and system 
first establishment code configured to cause at least one of the at least one processor to establish a first connection between the server and the browser based on the target container login request (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server); 
obtaining code configured to cause at least one of the at least one processor to obtain, based on the identifier of the container cluster, an address of a control node corresponding to the identifier of the container cluster (¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server, ¶0093, i.e. 10.11.150.71” is the host address of the remote host to be accessed, wherein address of the remote host is the address of the control node, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain the SSH connection structure sshConn, parse the SSH remote login command, and obtain the container ID from it); and 
second establishment code configured to cause at least one of the at least one processor to establish a second connection between the server and the target container based on the address of the control node and the identifier of the target container, to log in to the target container (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0098, i.e. Establish a service according to the host address and the container ID, and invoke the service to execute an SSH remote login command, so that the remote host listens to the SSH remote login command through a port through an SSH service, and parses the The SSH remote login command obtains the container ID ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, an independent SSH service is created by embedding the docker exec 
wherein the second establishment code comprises:
code configured to cause at least one of the at least one processor to call a connection control component of the container cluster management system and establish a first sub-connection between the server and the connection control component (¶0074, i.e. Docker (i.e. a connection control component)  is an open platform for developers and system administrators to publish and run distributed applications. The Docker container is located inside the host. Therefore, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then operate the container accordingly, wherein connection between server and Docker application establish first sub connection, ¶0077, i.e. logging in to a Docker container by using a web interface, which is applied to a server, ¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page); and 
code configured to cause at least one of the at least one processor to call the connection control component through the first sub-connection (¶0074, ¶0077), upon which the connection control component is connected to the control node based on the address of the control node (¶0074, i.e. the Docker container (i.e. connection control component) is located inside the host, see ¶0106, receiving the host address of the remote host (i.e. address of the control node) to be accessed), and establish a second sub-connection between the connection control component and the target container based on the identifier of the container cluster and the identifier of the target container (¶0074, The Docker container (i.e. connection control component of a container) is located inside the host, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then 
However, Wang remain silent on wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers.

Cai discloses wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system (page-5, II. 16 and 28-30, i.e. The controlling node sends a reptile container image to each reptile node (i.e. plurality of control nodes) Reptiles containers on the cluster act as consumers…Kubernetes centralized management of all containers in the reptile cluster), the container cluster management system being configured to perform container operations between the container clusters (page-4, II. 24, i.e. Kubernetes Google open source container cluster management system, wherein cluster management system execute container operations between container clusters), each control node comprising two or more containers (page-1, II. 23-24, i.e. The distributed crawler system includes a control node and a plurality of reptile nodes, wherein multiple reptile containers are created in each reptile node).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers of Cai, in order to manage the container by using container cluster management (Cai).

With respect to claims 4, 11 and 19, Wang in view of Cai discloses the method according to claim 1, further comprising: 
receiving, through the first connection, a command from a user terminal through the browser (Wang, ¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server, ¶0099, i.e. After establishing the Service corresponding to the URL request, run the cmdline command of the Service directly, that is, log in to the Docker container of the remote host); 
transmitting the command to the target container through the second connection (wang, (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, an independent SSH service is created by embedding the docker exec command, so that the SSH service can be directly logged into the Docker container); 
obtaining an execution result through the second connection, the execution result being based on the command transmitted to the target container (Wang, ¶0146, i.e. The container login command 
returning the execution result to the browser through the first connection (Wang, ¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page).

With respect to claim 15, Wang in view of Cai discloses the server to which the method according to claim 1 is applied, the server comprising at least one memory and at least one processor, the at least one memory storing a computer program executable by the at least one processor, to perform the method according to claim 1 (See ¶0074 and ¶0079).

With respect to claim 16, Wang discloses a non-transitory computer readable storage medium, storing instructions that are executable by at least one processor to perform a method for logging in to a container (see ¶0074 and ¶0079), the method comprising: 
receiving a target container login request from a browser, the target container login request comprising an identifier of a target container and an identifier of a container cluster in which the target container is located (¶0079, i.e. The user initiates a URL (Uniform Resource Locator) request (i.e. target container login request) through the web login method on any local host, wherein  the web login is the way to log in through the webpage, ¶0078-¶0079, i.e. Receive a URL request carrying a host address of a remote host to be accessed (i.e. address of a control node) and a container ID (i.e. identifier of a target container) to be accessed; and a user can enter a specific URL through a browser to initiate an access request. The original meaning of the Web is the website. The web-side login method refers to the service provided by the browser to access the server, ¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server. Docker is an open platform for developers 
establishing a first connection between a server and the browser based on the target container login request (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server); 
obtaining, based on the identifier of the container cluster, an address of a control node corresponding to the container cluster (¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server, ¶0093, i.e. 10.11.150.71” is the host address of the remote host to be accessed, wherein address of the remote host is the address of the control node, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain the SSH connection structure sshConn, parse the SSH remote login command, and obtain the container ID from it); and 
establishing a second connection between the server and the target container based on the address of the control node and the identifier of the target container, to log in to the target container (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0098, i.e. Establish a service according to the host address and the container ID, and invoke the service to execute an SSH remote login command, so that the remote host listens to the SSH remote login command through a port through an SSH service, and parses the The SSH remote login command obtains the container ID ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, an independent SSH service is created by embedding the docker exec command, so that the SSH service can be directly logged into the Docker container, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain 
wherein the instructions are executable by the at least one processor to establish the second connection by performing:
calling a connection control component of the container cluster management system and establishing a first sub-connection between the server and the connection control component (¶0074, i.e. Docker (i.e. a connection control component)  is an open platform for developers and system administrators to publish and run distributed applications. The Docker container is located inside the host. Therefore, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then operate the container accordingly, wherein connection between server and Docker application establish first sub connection, ¶0077, i.e. logging in to a Docker container by using a web interface, which is applied to a server, ¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page); and

calling the connection control component through the first sub-connection (¶0074, ¶0077), upon which the connection control component is connected to the control node based on the address of the control node (¶0074, i.e. the Docker container (i.e. connection control component) is located inside the host, see ¶0106, receiving the host address of the remote host (i.e. address of the control node) to be accessed), and establishing a second sub-connection between the connection control component and the target container based on the identifier of the container cluster and the identifier of the target container (¶0074, The Docker container (i.e. connection control component of a container) is located inside the host, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then operate the container accordingly, and ¶0075, i.e. initiate a remote 
However, Wang remain silent on wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers.

Cai discloses wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system (page-5, II. 16 and 28-30, i.e. The controlling node sends a reptile container image to each reptile node (i.e. plurality of control nodes) Reptiles containers on the cluster act as consumers…Kubernetes centralized management of all containers in the reptile cluster), the container cluster management system being configured to perform container operations between the container clusters (page-4, II. 24, i.e. Kubernetes Google open source container cluster management system, wherein cluster management system execute container operations between container clusters), each control node comprising two or more containers (page-1, II. 23-24, i.e. The distributed crawler system includes a control node and a plurality of reptile nodes, wherein multiple reptile containers are created in each reptile node).

.

Claims 3, 10, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cai, and further in view of Luecke et al. (US 2015/0180963), hereinafter “Luecke”.

With respect to claims 3, 7, 10, 14 and 18, Wang in view of Cai discloses the method according to claim 1, wherein the establishing the first connection comprises: 
establishing a Hypertext Transfer Protocol over Secure Socket Layer https connection between the server and the browser based on the Hypertext Transfer Protocol and the target container login request (Wang, ¶0089-¶0095, i.e. the URL request is as follows: Http://localhost:4200/domeos@10.11.150.71@e5e7d49bbd28@, Where localhost:4200 is the local host address; Where domes is a URL path prefix preset by the server when it is started; Where “10.11.150.71” is the host address of the remote host to be accessed; Where "e5e7d49bbd28" is the container ID (i.e. target container) to be accessed).

However, Wang in view of Cai remain silent on converting the Hypertext Transfer Protocol over Secure Socket Layer https connection into the first connection based on a full-duplex communication protocol.


Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with converting the Hypertext Transfer Protocol over Secure Socket Layer https connection into the first connection based on a full-duplex communication protocol of Luecke, in order to establish a persistent communication socket, and thus permit full-duplex communications that can be parallelized or throttled during a communication session (Luecke).

With respect to claims 7 and 14, Wang in view of Cai discloses the method according to claim 4, however, Wang in view of Cai remain silent on further comprising: setting a timing length of a timer and a limiting speed for file transmission; and controlling a file size of a transmitted file within each timing length based on to the timing length and the limiting speed, the transmitted file comprising a file downloaded from the target container and/or a file uploaded to the target container.

Luecke discloses further comprising: setting a timing length of a timer and a limiting speed for file transmission (¶0109, i.e. Time to upload/download a file to/from a remote host (e.g., host server 300) depends on various factors. Usually, the time is limited by a user's upload bandwidth, ¶0120, i.e. 
controlling a file size of a transmitted file within each timing length based on to the timing length and the limiting speed (¶0149, i.e. The speed calculator 562 can then use the upload duration and the upload size to determine the upload speed, ¶0160, i.e. a file size filter can be implemented when aggregating data that is used for selecting a upload/download pathway. The file size filter can require uploads/downloads to be over a certain size in order to influence the feedback loop. If the uploads/downloads are too small, the TCP window does not have the opportunity to grow sufficiently and the benefits of the edge servers and/or CDN servers cannot be leveraged fully or at all. A threshold for determining which upload/download speeds are outliers can be determined based on empirical or other analysis for example. Another filter that can be used is a filter that puts a limit on the derived upload/download speed), the transmitted file comprising a file downloaded from the target container and/or a file uploaded to the target container (¶0160, i.e. a file size filter can be implemented when aggregating data that is used for selecting a upload/download pathway).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with setting a timing length of a timer and a limiting speed for file transmission, controlling a file size of a transmitted file within each timing length based on to the timing length and the limiting speed of Luecke, in order to eliminate the delay at the server and minimize the bandwidth congestion (Luecke).

Claims  5-6, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cai in view of Luecke, and further in view of Jensen et al. (US 9635143), hereinafter “Jensen”.

With respect to claims 5, 12 and 20, Wang in view of Cai discloses the method according to claim 4 above, however, Wang in view of Cai remain silent on receiving, through the first connection, a file upload request from the browser, the file upload request comprising a to-be-uploaded file; compressing the to-be-uploaded file and uploading a compressed to-be-uploaded file to the target container through the second connection; and decompressing the compressed to-be-uploaded file in the target container.

Luecke discloses further comprising: receiving, through the first connection, a file upload request from the browser, the file upload request comprising a to-be-uploaded file (¶0118, i.e. a user device is connected to, the operating system of the user device and the exact browser (for browser-based uploads), ¶0132, i.e. When the upload start request is detected by the upload request processor 506 (e.g., using a Perl script), information such as the IP address, browser and platform information (e.g., name, version), and the like in the upload start request (e.g., HTTP or HTTPS request) can be parsed and extracted by the upload start request data extractor 512, and a new entry for the upload can be created in the analytics cluster 502 and/or the memcached servers to store the upload data, ¶0136, i.e. the multi-file upload manager 516 receives an identification of each of the multiple files to be uploaded (e.g., from the upload request processor 506)); 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a file upload request from the browser of Luecke, in order to upload the file from the client to server (Luecke).



Jensen discloses compressing the to-be-uploaded file and uploading a compressed to-be-uploaded file to the target container through the second connection (Col-2, II. 60-63, i.e. the intermediaries perform the compression, The first intermediary may perform compress data communicated by the server to the client via the remote display protocol and forwarding the compressed data to the second intermediary, wherein the container is located, Col-47, II. 64-66, i.e. The intermediaries 200 use these shared compression histories to compress data communicated between the intermediaries.); and  
decompressing the compressed to-be-uploaded file in the target container (Col-2, II. 64-65, i.e. The second intermediary may uncompress the compressed data).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s in view of Cai’s, and further in view of Luecke’s system with compressing the to-be-uploaded file, and decompressing the compressed to-be-uploaded file of Jensen, in order to perform compression before uploading content to a container (Jensen). 

With respect to claims 6 and 13, Wang in view of Cai discloses the method according to claim 4 above, however Wang in view of Cai remain silent on receiving, through the first connection, a file download request from the browser, the file download request comprising a download path of a to-be-downloaded file; obtaining the to-be-downloaded file based on the download path, and transmitting the to-be-downloaded file to the browser through the first connection.

Luecke discloses further comprising: receiving, through the first connection, a file download request from the browser, the file download request comprising a download path of a to-be-downloaded file (¶0175, i.e. Detection of the upload/download request can cause other components to request and receive identification of a suitable host through which the files can be uploaded from the user device 602 to the host server or downloaded from the host server to the user device 602, ¶0190, i.e. The download can occur via a pathway that provides the best download performance for a given set of characteristics associated with the user device and/or connection of the collaborators of the folders) ; 
obtaining the to-be-downloaded file based on the download path (¶0113, i.e. the client device 302 and/or the host server 300 can make a determination regarding the optimal path available and then use the optimal path to upload or download files to or from the host server 300).
transmitting the to-be-downloaded file to the browser through the first connection (¶0118, i.e. the Internet Service Provider (ISP) that a user device is connected to, the operating system of the user device and the exact browser (for browser-based uploads or download) can influence the speed of the upload/download). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a file download request and a path to be downloaded file of Luecke, in order to develop efficiency of file downloading and ensuring file transmission quality (Luecke). 

However, Wang in view of Cai, and further in view of Luecke remain silent on compressing the to-be-downloaded file in the target container and downloading a compressed to-be-downloaded file 

Jensen discloses compressing the to-be-downloaded file in the target container and downloading a compressed to-be-downloaded file from the target container through the second connection (Col-2, II. 60-67, i.e. The first intermediary may perform compress data communicated by the server to the client via the remote display protocol and forwarding the compressed data to the second intermediary, wherein the container is located, See Col-24, II. 2-6, The compression engine 238 may first use the cache-based data to determine one or more data matches for compression, and then may check the memory-based data to determine one or more data matches for compression, Col-46, II. 52-54, i.e. the first program 322 obtains, downloads, or receives the client agent 120 via the network from another computing device);
decompressing the compressed to-be-downloaded file, to obtain the to-be-downloaded file (Col-2, II. 65-67, i.e. The second intermediary may uncompress the compressed data, and forwarding the uncompressed ( i.e. downloaded from the container) data to the client via the remote display protocol).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s in view of Cai, and further in view of Luecke’s system with compressing the to-be-downloaded file in the target container and downloading a compressed to-be-downloaded file from the target container through the second connection; decompressing the compressed to-be-downloaded file, to obtain the to-be-downloaded file of Jensen, in order to compression of remote display protocol data or intermediaries can be determined and compressed file is then decompressed to original files, It is thus possible to save and shorten download time (Jensen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458